UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 08-4103



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


BILLY RAY WOODY,

                Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:99-cr-00263-NCT-1)


Submitted:   July 31, 2008                 Decided:   August 7, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Billy Ray Woody appeals from the district court’s order

revoking his supervised release and sentencing him to twelve months

imprisonment after finding he violated the terms of his release.

Woody’s     attorney   has   filed   a   brief   pursuant   to   Anders   v.

California, 386 U.S. 738 (1967), representing that, in his view,

there are no meritorious issues for appeal, but challenging the

sufficiency of the evidence and the reasonableness of Woody’s

sentence.      Woody was advised of his right to file a pro se

supplemental brief, but has not done so.          Finding no meritorious

issues and no error by the district court, we affirm the revocation

order and the sentence imposed.

            At the revocation hearing, Woody admitted to the charged

violations, but presented explanations for his conduct, asserting

that he had good reasons for driving without a valid license and

that the scheduled drug treatment programs conflicted with his work

schedule.    In light of Woody’s admission to several of the charged

violations and the district court’s findings—based on the testimony

of the probation officer—that Woody violated the terms of his

supervision as charged in the revocation petition, we find no abuse

of discretion by the district court in revoking Woody’s supervised

release.     See 18 U.S.C.A. § 3583(e)(3) (West Supp. 2008); United

States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).




                                     - 2 -
           Woody also challenges the reasonableness of the twelve-

month term of imprisonment imposed.           He contends that the sentence

was greater than necessary to achieve the purposes of sentencing in

light of the fact that his conduct during this term of supervised

release   was   better   than   it   was     during   his   previous   term   of

supervised release.      He requested that he be allowed to return to

his job and his family.

           In imposing sentence, the district court agreed that

Woody had done better, but noted that he had failed to comply with

the supervised release terms.          Therefore, the court found that

revocation and a twelve-month sentence were appropriate.                  This

sentence was within the eight-to-fourteen-month advisory guideline

range and within the twelve-month maximum allowed by statute, and

is not plainly unreasonable. See United States v. Crudup, 461 F.3d

433, 439-40 (4th Cir. 2006); United States v. Green, 436 F.3d 449,

455-56 (4th Cir. 2006); 18 U.S.C.A. § 3583(e)(3); U.S. Sentencing

Guidelines Manual § 7B1.4(a), p.s.

           In accordance with Anders, we have independently reviewed

the entire record and find no meritorious issues for appeal.

Accordingly, we affirm the district court’s order revoking Woody’s

supervised release and imposing a twelve-month sentence.                  This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.    If the client requests that a petition be filed,


                                     - 3 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.

                                                                        AFFIRMED




                                      - 4 -